Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper edge”, “lower edge”, “inner side”, and “outer side” of the vertical component; “perimeter”, “upper side”, and “lower side” of the horizontal component; “upper edge” and “lower edge”  of the enclosure; and “loop” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 requires “a single component construction” it is unclear if applicant intends for the overall device to be a single component construction or for a particular part that forms the overall device to have a single component construction i.e.:  the absorption mechanism, attachment mechanism, or main body. Since the examiner understands the absorption mechanism needs to be a different material than the main body based on the specification, in order to provide compact prosecution any of the components (absorption mechanism, attachment mechanism, or main body) that form the overall device maybe “a single component construction”.

Claim 6 requires “a multiple component construction” it is unclear if applicant intends for the overall device to be a multiple component construction or for a particular part that forms the overall device to have a multiple component construction i.e.:  the absorption mechanism, attachment mechanism, or main body. Since the above parts could be consider multiple component construction, the examiner will treat it accordingly. If the applicant means for the individual parts to be formed from a mix of materials the claim would need to be amended accordingly to reflect that.

Claim 7 requires “a resilient material of construction” it is unclear if applicant intends for the overall device to be a resilient material of construction or for a particular part that forms the overall device to have a resilient material of construction i.e.:  the absorption mechanism, attachment mechanism, or main body. The examiner will treat one or more parts need a resilient material of construction, since in the specification applicant intends for the main body to be reusable with the absorption mechanism being optionally replaceable.

Claim 8 requires “a cleanable material of construction” it is unclear if applicant intends for the overall device to be a cleanable material of construction or for a particular part that forms the overall device to have a cleanable material of construction i.e.:  the absorption mechanism, attachment mechanism, or main body. The examiner will treat one or more parts need a cleanable material of construction, since in the specification applicant intends for the main body to be reusable with the absorption mechanism being optionally replaceable.



Claim 9 requires “a reusable material of construction” it is unclear if applicant intends for the overall device to be a reusable material of construction or for a particular part that forms the overall device to have a reusable material of construction i.e.:  the absorption mechanism, attachment mechanism, or main body. The examiner will treat one or more parts need a reusable material of construction, since in the specification applicant intends for the main body to be reusable with the absorption mechanism being optionally replaceable.


Claim 11, requires “an antimicrobial material of construction” it is unclear if applicant intends for the overall device to be an antimicrobial material of construction or for a particular part that forms the overall device to have an antimicrobial material of construction i.e.:  the absorption mechanism, attachment mechanism, or main body. The examiner will treat one or more parts need an antimicrobial material of construction.



Claim 13, requires “an analgesic material of construction” it is unclear if applicant intends for the overall device to be an analgesic material of construction or for a particular part that forms the overall device to have an analgesic material of construction 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 9713547 B2 (hereafter referred to as Lee).
Regarding claim 1, Lee discloses a male genital discharge absorption and retention device (abstract), comprising: a main body (202, figure  2) ; an attachment mechanism (240, figure 2) ; and an absorption mechanism (220, figure 2, and Col. 6 lines 6-17); wherein said main body further comprises a vertical component, a horizontal component, and an enclosure component (see annotated figured below); wherein said vertical component further comprises an upper edge, a lower edge, an outer side, and an inner side (see annotated figured below); wherein said horizontal component further comprises a perimeter, an upper side, and a lower side; wherein said enclosure component further comprises an upper edge and a lower edge (see annotated figured below); wherein said upper edge of said vertical component is attached to said 

    PNG
    media_image1.png
    489
    797
    media_image1.png
    Greyscale

Regarding claim 2, Lee discloses wherein said attachment mechanism comprises a ring shape (see figure 2, which shows a ring shape and alternately Figure 5 A&B a different embodiment with the same main features with a ring (548).

claim 3, Lee discloses wherein said absorption mechanism is also attached to said inner side of said vertical component (see annotated figure above where the pad curves around the tip of the tip of the penis thereby also covering the vertical component).

Regarding claim 4, Lee discloses wherein said ring shape induces a shape in said main body having a substantially u- shaped cross-section (the ring as seen in figure 5B can have a rounded, circular or eliptical ect. shape which forms a substantially  u- shaped cross section Col 7 lines 34-48).

Regarding claim 5, Lee discloses a single-component construction (Col 12 lines 11-27 allow for the absorbent mechanism to be a single material thereby having a single component construction).

Regarding claim 6, Lee discloses a multiple-component construction (Col 6 lines 6-17 discloses a main body + absorbent mechanism thereby having a multiple-component construction).

Regarding claim 7, Lee discloses a resilient material of construction (Col 13 lines 1-13 allows for the sheath to be reusable thereby requiring a resilient material that can withstand multiple uses).

claim 8, Lee discloses a cleanable material of construction (Col 13 lines 1-13 allows for the sheath to be washed).

Regarding claim 9, Lee discloses a reusable material of construction (Col 13 lines 1-13 allows for the sheath to be reusable).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 9713547 B2 (hereafter referred to as Lee) as applied to claim 3 above, and further in view of Grannum US 2017/0367873 A1.
claim 10, Lee discloses a medication may be added to the device (Col 10 lines 15-25); however Lee fails to teach an antimicrobial layer is present.
Regarding claim 11, Lee discloses a medication may be added to the device (Col 10 lines 15-25); however Lee fails to teach an antimicrobial material of construction is present.
Regarding claims 10 and 11, Grannum teaches a male discharge device thereby being in the same field of endeavor as Lee. Grannum teaches an antimicrobial layer/ material is present to provide improved hygiene and prevent infections [0025].
It would have been obvious to one of ordinary skill in the art to have added the antimicrobial element of Grannum to the device of Lee in order prevent unwanted microbial growth and better prevent infections, since Lee allows for medication to be added to the device.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 9713547 B2 (hereafter referred to as Lee) as applied to claim 3 above, and further in view of Giloh US 2010/0106124 A1.
Regarding claim 12, Lee discloses a medication may be added to the device (Col 10 lines 15-25); however Lee fails to teach an analgesic layer is present.
Regarding claim 13, Lee discloses a medication may be added to the device (Col 10 lines 15-25); however Lee fails to teach an analgesic material of construction is present.

It would have been obvious to one of ordinary skill in the art to have added the analgesic element of Giloh to the device of Lee to be added in order treat pain, since Lee allows for medication to be added to the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts also discloses to the use a male genital discharge device Woodyard US 2020/0030135 A1, Ireland US 5855206, and Conway et al. US 2015/0025489 A1. Woodyard discloses a male genital discharge bag with a retention mechanism  and absorbent material for containing discharge. Ireland discloses a male genital discharge bag with a retention mechanism for containing discharge. Conway discloses a male genital discharge bag with a retention mechanism and absorbent material for containing discharge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781